AO 106 (Rev. 04/10) Apph&Gorfol PsartrOeaea5-CKD Document1 Filed 04/25/19 Pg

    
   

 

TED STATES DISTRI —_
UNITED S ES DISTRICT COURT apr? 2019

for the
, CLERK, U.S. DISTRICT COURT
Eastern District of California EASTERN DISTRICT OF C
ey °
DEPUTY CLERK

In the Matter of the Search of

)
INFORMATION ASSOCIATED WITH Case No
canuseeme57@icloud.com, only1daddy4u@icloud.com, ) ,
and ognunes100@icloud.com THAT IS STORED AT 219-SW- 355 ck)...
PREMISES CONTROLLED BY Apple, Inc. )

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mi evidence of a crime;
O +contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC Section 1344 [Bank Fraud]
18 USC Section 1028A [Aggravated Identity Theft]
18 USC Section 1956 [Money Laundering]

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

1 Continued on the attached sheet.

OV Delayed notice days (give exact ending date if more than 30 days: ; ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

BAW

Applicant’s signature

 

Special Agent Laura E. Giouzelis
Federal Bureau of Investigations

Prigted name and title
Sworn to before me and signed in my presence. :
Date: Y 20/

Judge’s signaturé
City and state: Sacramento, California Kendall L-Newman, U.S. Magistrate Judge
: Printed name and title
Carolyn K.
U.S. Magistrate Judge

 

 

 
Co Se IN DH NO FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 2 of 32

McGREGOR W. SCOTT
United States Attorney
ROBERT J. ARTUZ

Special Assistant U.S. Attorney

501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: CASE NO.
INFORMATION ASSOCIATED WITH AFFIDAVIT IN SUPPORT OF AN APPLICATION
canuseeme57@icloud.com, FOR A SEARCH WARRANT

onlyldaddy4u@icloud.com, and
ognunes100@icloud.com THAT IS STORED
AT PREMISES CONTROLLED BY Apple,
Inc.

 

 

 

I, Laura E. Giouzelis, being first duly sworn, herby depose and state as follows:

I. INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for a search warrant under 18 U.S.C. §§

2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc. (hereafter “Apple” to disclose to the
government records and other information, including the contents of communications, associated with
the above-listed Apple ID that is stored at premises owned, maintained, controlled, or operated by
Apple, a company headquartered at | Infinite Loop, Cupertino, CA. The information to be disclosed by
Apple and searched by the government is described in the following paragraphs and in Attachments A
and B.

2. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been so
employed for eight years. I am currently assigned to the Sacramento Field Office where I investigate

fraud and organized crime. My training and experience includes a seventeen-week basic training course

AFFIDAVIT 1

 
oO *F§ SN DBD Nn Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 3 of 32

at the FBI Academy and supplemental training in terrorism, fraud, and the development and operation of
confidential sources. I have participated in the several investigations involving bank fraud, wire fraud,
aggravated identity theft, and money laundering.

3. The facts in this affidavit are based on my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant and does not set forth all of
my knowledge about this matter.

4. FBI and the California Regional Enforcement Allied Computer Team (REACT) Task
Force conducted much of the investigation described below. REACT is a partnership of California
local, state, and federal agencies formed in cooperation with private industry to investigate technological
crime. REACT conducts multi-jurisdictional investigations including stolen high technology, identity
theft, and other computer related crimes.

5. Based on the facts set forth in this affidavit, there is probable cause to believe that
Jonathon WARD (aka Johnathon WARD) and Monica NUNES committed acts in violation of 18 U.S.C.
§§ 1344 (bank fraud), 1028A (aggravated identity theft), and 1956 (money laundering) in the Eastern
District of California and elsewhere. There is also probable cause to search the information described in
Attachment A for evidence of these crimes and further described in Attachment B.

Il. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is “a district court of the
United States ... that-has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)@).

III. PROBABLE CAUSE
The Criminal Acts

7. | This investigation has shown that WARD, NUNES, and others yet to be named, acquired
“Point of Sale” (POS) terminals by either purchase or theft and manipulated them to make fraudulent
merchant refunds starting at least as early as June 1, 2018, and continuing until on or about February 1,
2019, This investigated bank fraud scheme is referred to as “Forced Post Refund Fraud” or “Refund

Fraud”. The scheme exploits the refund process of the merchant accounts of various banks and payment

AFFIDAVIT 2

 
BR W WN

Co fF “1 DN WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 4 of 32

processors. A merchant account is a type of bank account that allows businesses to accept payments via
multiple electronic methods, typically using debit and credit cards (“access cards”). Such an account is
established under an agreement between a merchant (e. g., a retail establishment) and a merchant
acquiring bank for the settlement of access card transactions. The acquiring bank processes credit or
debit card payments on behalf of the merchant.

8. When a legitimate business wants to accept access cards as payment for merchandise or
services, they open a merchant account with an acquiring bank to manage funds and process credit and

debit transactions. For example, when a merchant makes a sale and accepts payment via an access card,

-they enter the amount of the sale and then “swipe” the access card on a POS terminal. The terminal

reads the magnetic stripe on the rear of the access card and processes the purchase by electronically
transmitting a request to initiate a transfer of funds from the access card holder’s account to the
merchant’s account. This transaction is completed by a bank directly or via a payment processor over
phone lines or the internet.

9. Although some acquiring banks act as their own processor to process payment and refund
transactions involving access cards, others employ a specific payment processing company (“payment
processor”) to process the payments and refunds for them. A payment processor can be appointed by a
merchant to handle transactions from various channels such as credit and debit cards for the merchant
acquiring banks. |

10. ‘In general, when a payment processor is used to process card transactions, the merchant’s
POS terminal transmits a merchant ID number and other information to the payment processor
indicating that the transaction is legitimate. In an operation that will usually take a few seconds, the
payment processor will check the transmission data by forwarding it to the respective access card’s
issuing bank or card association (e.g., Visa) for verification. Once the payment processor has received
confirmation that the credit card details are verified, the information will be relayed back via a payment
gateway to the merchant, who will then complete the payment transaction. The funds are then
transferred from the purchaser’s/access card user’s account and deposited into the merchant’s account.

11. Similarly, when a merchant requests a refund of a purchase they again swipe the

purchaser’s access card at the POS terminal and enter the refund amount. The POS terminal reads the

AFFIDAVIT 3

 
-

oOo f& SN NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 5 of 32

magnetic strip on the rear of the access card and processes the refund. The refund amount is then
deducted from the merchant’s account and credited to the access card’s account.

12. Using one or more POS terminals that were reprogrammed with new merchant account
information, WARD and NUNES executed fraudulent refunds, even though no purchases were ever
made. During this fraudulent refund process, the payment processor or bank, believing that the
transmitted request for refunds came from the true merchant(s), transmitted false refund money to the
access card account. WARD and NUNES then depleted the access card by using it to make purchases,
ATM cash withdrawals, and money order purchases. These fraudulent refunds resulted in losses to the
banks holding the merchant accounts. The victim merchants likely did not realize the funds were
withdrawn until they checked their bank statements, which may have taken days or even weeks. By that
time, the money had been transferred from the merchant bank account to the access card accounts and
often removed from the card accounts via subsequent purchase or transfer.

13. Matsuda’s Nursery is a business located at 10600 Florin Road, Sacramento, California, in
the Eastern District of California whose merchant payment processor is also Worldpay/Vantiv. WARD
and NUNES were never employed by that business. Additionally, the hours of operation for Matsuda’s
are Monday through Friday, 7:00 am through 4:30 pm. Matsuda’s was identified as a victim of this
fraud. Matsuda’s merchant account is with Wells Fargo, a bank that is FDIC insured.

14. Instant Storage is a business located at 301 State Road, Bakersfield, California, in the
Eastern District of California whose merchant payment processor is also Worldpay/Vantiv. WARD and
NUNES were never employed by Instant Storage. Additionally, the hours of operation for Instant
Storage are Monday through Friday, 8:00 am through 5:00 pm. Instant Storage was identified as a
victim of this fraud. Instant Storage’s merchant account is with Bank of America, a bank that is FDIC
insured. |

15. In July 2018, REACT investigators were investigating WARD and NUNES after
identifying them as participants in this bank fraud scheme against at least Instant Storage as discussed
herein. REACT investigators knew that the suspects often conducted refund fraud from various hotels.
Based on my experience and discussions with other law enforcement personnel, criminals often conduct

fraud schemes from hotels to hide their true identities and the location of incriminating evidence. On

AFFIDAVIT 4

 
bh W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oOo CO& ST NHN

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 6 of 32

September 21, 2018, REACT investigators obtained a federal search warrant to track a mobile device
having phone number 415-516-7613, which was a phone number associated with WARD. On October .
12, 2018, REACT investigators tracked WARD and NUNES to a Pleasanton Marriot, located at 11950
Dublin Canyon Road, Pleasanton, California. At that time, the REACT investigators knew that both
WARD and NUNES were on searchable probation, and they suspected that WARD and NUNES were
involved in Refund Fraud. REACT officers then contacted WARD and NUNES in and around

WARD’s vehicle, a Black Cadillac Escalade, in the parking lot of the Pleasanton Marriot, and conducted
a search of the Cadillac.

16. During the Cadillac search, officers found a loaded handgun and a personal use amount
of methamphetamine. Both WARD and NUNES were convicted felons, and officers arrested them that
day on gun and drug charges. REACT officers also located and seized multiple access cards and
WARD’s and NUNES’ cellular phones from the Cadillac. Additionally, WARD had the following
items in his wallet at the time of his arrest (the list is not exhaustive):

a) A Key Bank debit card ending x2088 and having the name “Jonathon Ward”; and

b) A PayPal card ending x8910 and embossed with the name “Jonathon Ward”.

17. | NUNES had the following item (among other items of evidentiary value) in her purse at
the time of her arrest: a receipt dated October 12, 2018 showing the purchase of $50.00 worth of credits
from a Recharge Kiosk at Boomers (miniature golf/go karts) in Livermore purchased with PayPal card
ending x8910. |

18. Ananalysis of historic location information for this WARD’s phone also showed that he
was located at in Rancho Cordova, California, on October 1 through October 3, 2018. WorldPay/Vantiv
records show that, during that same timeframe, WARD and NUNES were executing fraudulent refunds
that targeted Matsuda’s Wells Fargo merchant account. |

19. | REACT investigators learned that WARD and NUNES had directed the relocation of
specific items of evidence and contraband to 3150 Mills Drive, Brentwood, California, to avoid law
enforcement detection and seizure, which was the residence of WARD’s sister. Investigators then
obtained a state search warrant to search that residence and executed the search on October 17, 2018.

Among the items seized at the residence were:

AFFIDAVIT 5

 
a

oOo FOF ~ HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 7 of 32

a) Nine POS terminals;

b) A Wells Fargo debit card ending x7922 and having the name Monica Nunes;

c) A handwritten note detailing a script for a conversation to Mercury Payments regarding a

JW Rentals account at Paypal;

d) Nine Blank access cards, one of which had the name of “Johnathon Ward” on the

magstripe;!

e) A handwritten note on mail addressed to WARD’s sister stating, “$1,000 Shut off card

have card mailed — PayPal — JW rentals Gmail.com”. “erase all files delete all emails”.
“Call Apple delete everything?? Delete”. “canusmee57 Icloud.com Johah143$”.

20. ~+Based on my training, experience and discussions with other law enforcement officers,
criminals will call others to have them delete e-mails and internet cloud storage accounts to attempt to
dispose of evidence of crimes. I believe the canusmee57 was an error in transcription and the correct
iCloud account was canuseeme57@icloud.com.

21. On February 1, 2019, WARD was arrested in Reno, Nevada, by Reno Police Department
for possession of methamphetamine. NUNES was also present and arrested for violating probation
terms Site her the October 12, 2018 arrest in Pleasanton, California. At the time of WARD’s arrest,
he possessed access cards that investigators determined were used to accept fraudulent refunds. |
Additionally, he was in possession of a point of sale terminal that was used to download fraudulent
refunds. On February 15, 2019, WARD was arrested in Salt Lake City, Utah, on an outstanding warrant
for a probation violation stemming from his arrest in Reno, Nevada, While in custody, at Salt Lake City
Sheriff's Department, on February 15, 2019, WARD made a call to a co-conspirator/schemer. This call
was recorded. During the phone call, WARD asked a co-conspirator to have someone delete his iCloud
account. Over the phone, WARD provided the coconspirator with the account name,
only1daddy4u@icloud.com, and password. In subsequent phone calls from Salt Lake City Sheriffs

Department WARD continued to ask if the account had been deleted. Based on my training and

 

' This card was a blank, i.e., it had no markings on it and only a magstripe affixed to it. The card
number and the name information were gleaned from the encoded magstripe and subsequently verified
by Metropolitan Commercial Bank. Based on my training and experience, criminals use blank access
cards to encode credit/debit account information for facilitating fraud schemes.

AFFIDAVIT 6

 
o Ce& s NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 8 of 32

experience, WARD’s continued inquires of the status of the only1daddy4u@icloud.com account show
probable cause the account contains evidence or fruits of fraud.

22. Following the October 12, 2018, arrest, REACT Investigators obtained a search warrant
for the contents of the phone collected from NUNES. The examination of the phone revealed the phone
was named “Monica’s iPhone”. The phone has two different e-mail accounts linked as user names for
Apple ID. The e-mail addresses are canucmee57@icloud.com and ognunes100@icloud.com. An
iCloud account allows for the use of messaging through iMessage, an Apple specific text message
service, as well as email communications. According to the records on NUNES’ phone,
ognunes100@icloud.com was created as the user name to access “CloudKit” from her phone. Based on
my training, experience, and public information, I understand that this information suggests that the
ognunes100@icloud.com account was created and had the ability: to save a copy of the NUNES’ phone
through Apple’s cloud servers. According to the records on the phone, account
ognunes100@icloud.com was established on September 19, 2018, as the user name on the iPhone.
Additionally, on September 29, 2018, ognunes100@icloud.com had contact through e-mail with account
jwrentals@gmail.com.

23. | Agents analyzed records from PayPal for an account with business name JW Rentals
(hereafter, the JW Rentals PayPal Account) created on July 15, 2018. The JW Rentals account was
registered with user name “JOHNATHON WARD”, WARD’s date of birth, WARD’s social security
number, and physical addresses associated with WARD. The JW Rentals PayPal account listed e-mail
addresses still2theleft@gmail.com and jwrentals415@gmail.com as associated e-mail addresses. The
JW Rentals PayPal account showed the account received money from a known coconspirator or co-
schemer on September 7, 2018. Additionally, the JW Rentals PayPal Account contained records of
items purchased and delivered to Jonathon Ward at 31 50 Mills Drive, Brentwood, California including a
World Payment Terminals VeriFone VX520, purchased on July 15, 2018. Based on my experience, to
conduct this type of fraud, credit card terminals are needed. E-mails sent from PayPal to the e-mails
listed on the PayPal account would list further detail regarding the transactions listed in the PayPal
records. Based on my experience and discussion with other law enforcement officers, PayPal will send

information about customer’s accounts to the customer’s e-mail on file. Criminals involved in

AFFIDAVIT 7

 
oO fF NF NWN AO FP WY NO

NO No NO NYO WN WN WN NH NO FF HF FF HF fF OF OPS llr PS llUc Eh le
oo NN NHN UO FP WO NY F|§ 3D OO DB NY DB An FP WY NYO KF OS

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 9 of 32

fraudulent activity will use an e-mail they control to register PayPal accounts and other financial
institutions so they can monitor the fraudulent activities. There exists probable cause to believe there
will be evidence of fraud including communication from PayPal financial institutions in the e-mail
accounts jwretnals415@gmail.com and still2theleft@gmail.com.

24. On July 9, 2018, WARD opened Key Bank account x6537 associated with debit card
x2088 in a Key Bank in Salt Lake City, Utah. On July 15, 2018, multiple fraudulent refunds were
loaded onto Key Bank debit card x2088 (found in WARD’s wallet at the time of his October 12, 2018, |
arrest) from the Instant Storage account. Worldpay records show that this access to Instant Storage’s
account occurred through their system via the Internet between July 15, 2018 and July 16, 2018, using
IP address 40.129.186.144. According to open source records, IP address 40.129.186.144 is leased to
The Residence Inn located at 1000 Airway Boulevard, Livermore, California. The Assistant Manager
for The Residence Inn provided REACT agents with a copy of the registry for the dates of July 15-16,
2018. The registry listed WARD as having checked into the Residence Inn between July 14 and July 16,
2018. The Assistant Manager also provided REACT Agents with security surveillance video showing
WARD in the hotel on July 16, 2018. The Assistant Manager told REACT agents that the emails
still2theleft@gmail.com and ognunes100@gmail.com were provided to the Residence Inn at the time of
check-in.

25. | Open source records, including social media, information associates
ognunes100@gmail.com with NUNES and still2theleft@gmail.com with WARD.

26. Fairfield Police Department reported Fairfield resident, Victim 1, had property stolen
from his vehicle on or about August 1, 2018. Victim 1 told REACT Investigators his wallet and social
security card were stolen from a vehicle. A review of information obtained from WARD’s smartphone,
shows that he used Victim 1’s name while communicating with Heartland Payment Systems on August
27, 2018, through the email address of jwrentals415@gmail.com. Heartland Payment Systems is owned
by Global Payments merchant processing services. Records show Heartland Payment is a victim in
fraud scheme executed by WARD and NUNES.

27. According to records received from PayPal, on December 13, 2018, a PayPal account

was opened in the name of Victim 1 using his/her true date of birth and social security number, credit

AFFIDAVIT 8

 
Be WwW N

0 Oo NN DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 10 of 32

card statement name JWRENTAL41, and e-mail jwrentals415@gmail.com. Based on further
information obtained from PayPal, identity information is confirmed by PayPal, so a true identity must
have been be used to open this PayPal account. Based on my training, experience, and discussions with
other law enforcement officers, criminals involved with online fraud and money transfers will open
accounts in stolen and others identities to evade law enforcement detection of the criminal’s identity.
Accordingly, based on my training and experience, there is probable cause to believe that WARD and
NUNES are involved in using stolen identities to facilitate their Refund Fraud scheme.

28. Based on my training experience and discussions with other law enforcement officers,
criminals involved in fraud may create fake businesses to transfer funds into and through the fake
business account to conceal the true nature of the funds from law enforcement. According to PayPal
Records, an account with business name JW Rentals was created on July 15, 2018, with user name
JOHNATHON WARD and the following associated e-mail addresses: still2theleft@gmail.com and
jwrentals415@gmail.com. Based a review of information obtained from PayPal, emails containing fake
invoices were sent from the JW Rentals PayPal Account to co-conspirators/schemers. A further review
of these records shows that the co-conspirators/schemers paid the invoices with the money obtained
through the Refund Fraud. The purpose of this PayPal Account is to disguise the true nature of the
fraudulently obtained money. Based on my training and experience, there is probable cause to believe
that WARD and NUNES were coordinating these PayPal transactions in an effort to launder the
proceeds of their fraud scheme.

Probable Cause the Accounts to be Searched Contain Evidence of a Crime

29. During the execution of the Instant Storage refund fraud associated with card x2088,
WARD associated himself with the e-mail addresses ognunes100@gmail.com and
still2theleft@gmail.com. WARD used the e-mail address still2theleft@gmail.com with his JW Rentals
PayPal account. Based on my experience and discussion with other law enforcement officers, criminals
involved with online fraud will use e-mail addresses to receive information from real businesses,
including banks, about their fraud. They will also use e-mail to send messages between co-conspirators
including sharing the messages from the real businesses as evidence of the fraud.

30. A review of the records provided by PayPal associated with JW Rentals shows three

AFFIDAVIT / 9

 
-

Oo Oo SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 11 of 32

transactions between JW Rentals using jwrentals415@gmail.com and the account
canuseeme57@icloud.com:
a) An invoice sent on September 7, 2018, at approximately 12:00 am from
jwrentals415@gmail.com to canuseeme57@icloud.com for $500.05;
b) A payment from canuseeme57@icloud.com to jwrentals415@gmail.com for
$500.05 on September 7, 2018, at approximately 2:54 am; and
c) A payment from canuseeme57@icloud.com to jwrentals415@gmail.com for
$495.03 on September 7, 2018, at approximately 2:57 am.

Based on my training experience and discussions with other law enforcement officers, criminals
involved in fraud may create fake businesses to transfer funds into and through the fake business
account to conceal the true nature of the funds from law enforcement. The e-mail from JW Rentals was
sent to the canuseeme57@icloud.com account with an attached invoice. The purpose of this invoice was
to transfer the fraudulent funds into Ward’s JW Rentals PayPal Account and disguise the true nature of
the payment. The payment was disguised as a payment of goods or services instead of transference of |
funds from fraud.

31. Based on my training and experience and the facts set forth in this affidavit, there is
probable cause to believe WARD, NUNES, and others engaged in, and continue to engage in, a bank
fraud scheme, identity theft, and money laundering. Particularly, as described above, there is probable
cause to believe that these subjects engaged in a Refund Fraud scheme and used the following email
addresses to execute and facilitate these crimes: canuseeme57@icloud.com, onlyldaddy4u@icloud.com,
and ognunes100@icloud.com (collectively, the “target accounts”). There is probable cause to believe
that not only the contents of email communications but also the contents of other documents, files, and
data associated with the corresponding Apple ID(s) will contain evidence of the scheme described in this
affidavit.

32. The stored communications and files connected to an Apple ID may provide direct
evidence of the offenses under investigation. Based on my training and experience, instant messages,
emails, voicemails, photos, videos, and documents are often created and used in furtherance of criminal

activity, including to communicate and facilitate the offenses under investigation.

AFFIDAVIT 10

 
eo S&F SN HDB WA FSF WO NYP

NO wpo NO NHN NY NYO NY NHN NO KH KF FE FF KF KF Fe EF ES
Oo NN UH F&F WY NYO | CF CO FB HN DR Wn FSF WY NY KFS OS

 

 

Case 2:19-sw-00355-CKD Document 1 Filed 04/25/19 Page 12 of 32

33. For example, there is probable cause to believe that iMessages and instant messages
connected to the Apple ID(s) contain evidence of the scheme described in this affidavit. When an
iPhone user such as WARD or NUNES communicates with another phone number using the iPhone’s
default messaging app, Apple automatically recognizes whether or not the other number is also an Apple
device (e.g. iPhone, iPad, iPod, etc.). If both phone numbers are Apple devices, the two devices will
communicate via iMessages, not via SMS text messages. Unless an iPhone user alters their phone’s
default settings, it is inevitable for an iPhone user to send and receive iMessages because their iPhone
will generally automatically send an iMessage in lieu of a text message whenever the user exchanges
messages with another iPhone user.

34. Since iMessages are not text messages, they do not appear on toll records from the
cellular carrier. Therefore, since WARD or NUNES is also an iPhone user, messages sent between them
using the default messaging app on their respective iPhones will be sent and received as iMessages, not
SMS messages, and thus will not appear on toll records.

35. There is probable cause to believe that photographs and videos will evidence WARD and
NUNES’ relationship to each other and other coconspirators, or may evidence their location(s) at a given
date and time. In particular, smartphones commonly embed location information into photographs taken
using the phone’s camera. This feature, known as geotagging, identifies where the phone was located
when the photo was taken. Furthermore, in my training and experience, a photograph taken and shared
with a mobile phone provides a convenient, efficient means to share information related to the
conspiracy such as victims’ personally identifiable information, drop account information, and
information about the conspirators’ bank accounts.

36. | There is probable cause to believe that Internet browsing history and bookmarks stored in
the iCloud accounts will provide a range of evidence regarding his involvement in the scheme described
in this affidavit. For example, browsing history may document occasions when Ross accessed the drop
accounts via the internet or conducted other activity in furtherance of the conspiracy or scheme.

37.  Inmy training and experience, evidence of who was using an Apple ID and from where,
and evidence related to criminal activity of the kind described above, may be found in the various files

and records described in this affidavit. This evidence may establish the “who, what, why, when, where,

AFFIDAVIT 11

 
& Ww NN

oOo S&S NN HN WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 13 of 32

and how” of the criminal conduct under investigation, thus enabling the United States to establish and
prove each element or, alternatively, to exclude the innocent from further suspicion.

38. In addition, the user’s account activity, logs, stored electronic communications, and other
data retained by Apple can indicate who has used or controlled the account. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, subscriber information, email and messaging logs, documents, and photos and
videos (and the data associated with the foregoing, such as geo-location, date and time) may be evidence
of who used or controlled the account at a relevant time. As an example, because every device has
unique hardware and software identifiers, and because every device that connects to the Internet must
use an IP address, IP address and device identifier information can help to identify which computers or
other devices were used to access the account. Such information also allows investigators to understand
the geographic and chronological context of access, use, and events relating to the crime under
investigation,

39. There is probable cause to believe that account activity will also provide relevant insight
into the account owner’s state of mind as it relates to the offenses under investigation. For example,
information on the account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting account
information in an effort to conceal evidence from law enforcement).

40. Therefore, Apple’s servers are likely to contain stored electronic communications and
information concerning subscribers and their use of Apple’s services. In my training and experience,
there is probable cause to believe that such information will constitute evidence of the crimes under
investigation including information that can be used to identify the account’s user or users.

Additional Background Concerning Apple ID and iCloud?

 

* The information in this section is based on information published by Apple on its website, including,
but not limited to, the following document and webpages: “U.S. Law Enforcement Legal Process
Guidelines,” available at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create
and start using an Apple ID,” available at https://support.apple.com/en-us/HT203993; “iCloud,”
available at http://www.apple.com/icloud/; “What does iCloud back up?,” available at
https://support.apple.com/kb/PH12519; “iOS Security,” available at
https://www.apple.com/business/docs/iOS_Security_Guide.pdf, and “iCloud: How Can I Use iCloud?,”
available at https://support.apple.com/kb/PH26502.

AFFIDAVIT 12

 
oO Oo NSN DBO A FS

10
11
12
13
14
15
16
17
18
19

20 |

21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 14 of 32

41.

Apple is a United States company that produces the iPhone, iPad, and iPod Touch, all of

which use the iOS operating system, and desktop and laptop computers based on the Mac OS operating

system.

42.

Apple provides a variety of services that can be accessed from Apple devices or, in some

cases, other devices via web browsers or mobile and desktop applications (“apps”). As described in

further detail below, the services include email, instant messaging, and file storage:

AFFIDAVIT

a)

b)

d)

Apple provides email service to its users through email addresses at the domain
names mac.com, me.com, and icloud.com.

iMessage and FaceTime allow users of Apple devices to communicate in real-time.
iMessage enables users of Apple devices to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those
users to conduct video calls.

iCloud is a file hosting, storage, and sharing service provided by Apple. iCloud can
be utilized through numerous iCloud-connected services, and can also be used to
store iOS device backups and data associated with third-party apps.

iCloud-connected services allow users to create, store, access, share, and synchronize
data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on
multiple Apple devices and on icloud.com. iCloud Photo Library and My Photo
Stream can be used to store and manage images and videos taken from Apple devices,
and iCloud Photo Sharing allows the user to share those images and videos with other
Apple subscribers. iCloud Drive can be used to store presentations, spreadsheets, and
other documents. iCloud Tabs and bookmarks enable iCloud to be used to
synchronize bookmarks and webpages opened in the Safari web browsers on all of
the user’s Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers,
Keynote, and Notes), enables iCloud to be used to create, store, and share documents,
spreadsheets, and presentations. iCloud Keychain enables a user to keep website

username and passwords, credit card information, and Wi-Fi network information

13

 
oO CO NN

10
1
12
13
14
15
16
17
18
19
20
21
22
2B
24
25
26
27
28

bh WwW WN

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 15 of 32

synchronized across multiple Apple devices.

e) Game Center, Apple’s social gaming network, allows users of Apple devices to play
and share games with each other.

f) Find My iPhone allows owners of Apple devices to remotely identify and track the
location of, display a message on, and wipe the contents of those devices. Find My
Friends allows owners of Apple devices to share locations.

g) Location Services allows apps and websites to use information from cellular, Wi-Fi,
Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s
approximate location.

h) App Store and iTunes Store are used to purchase and download digital content. iOS
apps can be purchased and downloaded through App Store on iOS devices, or through
iTunes Store on desktop and laptop computers running either Microsoft Windows or
Mac OS. Additional digital content, including music, movies, and television shows,
can be purchased through iTunes Store on iOS devices and on desktop and laptop
computers running either Microsoft Windows or Mac OS.

43. Apple services are accessed through the use of an “Apple ID,” an account created during
the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID can be linked
to multiple Apple services and devices, serving as a central authentication and syncing mechanism.

44. An Apple ID takes the form of the full email address submitted by the user to create the
account; it can later be changed. Users can submit an Apple-provided email address (often ending in
@icloud.com, @me.com, or @mac.com) or an email address associated with a third-party email
provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access most Apple services
(including iCloud, iMessage, and FaceTime) only after the user accesses and responds to a “verification

99 66.

email’ sent by Apple to that “primary” email address. Additional email addresses (“alternate,” “rescue,”
and “notification” email addresses) can also be associated with an Apple ID by the user.

45. Apple captures information associated with the creation and use of an— Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including the

user’s full name, physical address, and telephone numbers. The user may also provide means of

AFFIDAVIT 14

 
oO CO NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 16 of 32

payment for products offered by Apple. The subscriber information and password associated with an
Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on Apple’s
website. In addition, Apple captures the date on which the account was created, the length of service,
records of log-in times and durations, the types of service utilized, the status ~~of the account (including
whether the account is inactive or closed), the methods used to connect to and utilize the account, the
Internet Protocol address (“IP address”) used to register and access the account, and other log files that
reflect usage of the account.

46. Additional information is captured by Apple in connection with the use of an Apple ID to
access certain services. For example, Apple maintains connection logs with IP addresses that reflect a
user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud, Game Center, and
the My Apple ID and iForgot pages on Apple’s website. Apple also maintains records reflecting a
user’s app purchases from App Store and iTunes Store, “call invitation logs” for FaceTime calls, “query
logs” for iMessage, and “mail logs” for activity over an Apple-provided email account. Records relating
to the use of the Find My iPhone service, including connection logs and requests to remotely lock or
erase a device, are also maintained by Apple.

47. Apple also maintains information about the devices associated with an Apple ID. When
a user activates or upgrades an iOS device, Apple captures and retains the user’s IP address and
identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial number of the
device’s SIM card. Similarly, the telephone number of a user’s iPhone is linked to an Apple ID when
the user signs in to FaceTime or iMessage. Apple also may maintain records of other device identifiers,
including the Media Access Control address (“MAC address”), the unique device identifier (“UDID”),
and the serial number. In addition, information about a user’s computer is captured when iTunes is used
on that computer to play content associated with an Apple ID, and information about a user’s web
browser may be captured when used to access services through icloud.com and apple.com. Apple also
retains records related to communications between users and Apple customer service, including |
communications regarding a particular Apple device or service, and the repair history for a device.

48. Apple provides users with at least five gigabytes of free electronic space on iCloud, and

users can purchase additional storage space. That storage space, located on servers controlled by Apple,

AFFIDAVIT 15

 
oOo Oo NN NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 17 of 32

may contain data associated with the use of iCloud-connected services, including: email (iCloud Mail);
images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo Sharing); documents,
spreadsheets, presentations, and other files (iWork and iCloud Drive); and web browser settings and Wi-
Fi network information (iCloud Tabs and iCloud Keychain). iCloud can also be used to store iOS
device backups, which can contain a user’s photos and videos, iMessages, Short Message Service
(“SMS”) and Multimedia Messaging Service (“MMS”) messages, voicemail messages, call history,
contacts, calendar events, reminders, notes, app data and settings, Apple Watch backups, and other data.
Records and data associated with third-party apps may also be stored on iCloud; for example, the iOS
app for WhatsApp, an instant messaging service, can be configured to regularly back up a user’s instant
messages on iCloud Drive. Some of this data is stored on Apple’s servers in an encrypted form but can
nonetheless be decrypted by Apple.
IV. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

49. | anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to require Apple
to disclose to the government copies of the records and other information (including the content of
communications and stored data) particularly described in Section I of Attachment B. Upon receipt of
the information described in Section I of Attachment B, government-authorized persons will review that
information to locate the items described in Section II of Attachment B.
// 1
//1
//1
///
{11
//1
//1
//1
///
///

AFFIDAVIT 16

 
N

oO Oo IN Dn rH SP WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 18 of 32

V. CONCLUSION
50. Based on the foregoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Apple, Inc. who will then compile the requested records at a time
convenient to it, reasonable cause to exists to permit the execution of the requested warrant at any time

in the day or night.

Respectfully submitted,

Laura E. Giouzelis
Special Agent
Federal Bureau of Investigations

Subscribed and sworn to before me on: y/ 28 7 ( 7

Gardlh. bMa4

 

 

 

/

UNITED STATES MAGISTRATE JUDGE
Carolyn K.
Us. Strate Judge

for]

 

 

 

 

Approved as to form pt SAUSA RO J. ARTUZ

AFFIDAVIT 17

 
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 19 of 32

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the account(s) with the following
email identifiers: canuseeme57@icloud.com, onlyldaddy4u@icloud.com, and
ognunes100@icloud.com, which is/are stored at premises controlled by Apple, Inc., a company

headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.
Case 2:19-sw-00355-CKD Document1 Filed.04/25/19 Page 20 of 32

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,
in unencrypted form whenever available, for each account or identifier listed in Attachment A
for the period June 1, 2018 to the present:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (“UDID”), Advertising Identifiers (‘IDFA’), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers (“MEID”), Mobile Identification Numbers (“MIN”), Subscriber
- Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 21 of 32

(“MSISDN”), International Mobile Subscriber Identities (“IMSI”), and International Mobile
Station Equipment Identities (“IMEI”);

Cc. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account (including all draft emails and deleted
emails), the source and destination addresses associated with each email, the date and time at
which each email was sent, the size and length of each email, and the true and accurate header
information including the actual IP addresses of the sender and the recipient of the emails, and
all attachments;

d. The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages (including iMessages, SMS messages, and MMS
messages) sent to and from the account (including all draft and deleted messages), the source and
destination account or phone number associated with each instant message, the date and time at
which each instant message was sent, the size and length of each instant message, the actual IP
addresses of the sender and the recipient of each instant message, and the media, if any, attached
to each instant message;

e. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,
images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes

Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 22 of 32

apps), My.Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,
activation, and upgrades;

g. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location
Services, Find My iPhone, Find My Friends, and Apple Maps;

h. All records pertaining to the types of service used;

1. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and

j. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files).

The Provider is hereby ordered to disclose the above information to the government
within 14 days of service of this warrant.

Il. Information to be seized by the government
All information described above in Section I that constitutes evidence, fruits,

instrumentalities of violations of 18 USC §§ 1344 [bank fraud], 1028A [aggravated identity
theft], or 1956 [money laundering], and involving Jonathon Ward (aka Johnathon Ward) or

Monica Nunes and since June 1, 2018, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:
(a) The identity of the person(s) who created or used the subject account or the
corresponding Apple ID(s), including records that help reveal the whereabouts of

such person(s);
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 23 of 32

(b) Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and
events relating to the crime under investigation and the account subscriber;

(c) Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer
account information);

(d) . Evidence indicating the account subscriber’s state of mind as it relates to the
crime under investigation;

(e) Evidence that may identify any co-conspirators or aiders and abettors, including
records that help reveal their whereabouts;

(f) Evidence of the use of an identity not associated with the e-mail address being
utilized in furtherance of the violations;

(g) | The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s);

(h) — Evidence the e-mail user knew that the property of a financial transaction
represented the proceeds of some form of unlawful activities and/or attempts to
conduct such a financial transaction;

(i) Records or communications from any financial institution regarding accounts,

credit cards, debit cards, merchant accounts, online money transfer services,
banks or any financial institution associated with the violations;

(j) Communications between members of a fraud scheme in furtherance of or
discussing the scheme including but not limited members associated with the
scheme and fruits of the scheme;

(k) | Any communication with payment processors including but not limited to

Worldpay/Vantiv;
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 24 of 32

(I)

(m)

(n)

(0)

(P)

Any communication about merchant numbers including but not limited to sharing
merchant numbers and their use in a fraud scheme;

Any identifying information of merchant processors or merchants including
phone numbers, Uniform Resource Locator (URL) associated with the merchant
or merchant processor;

Any evidence of the purchase of acquisition of point of sale terminals and/or their
used including but not limited to invoice, payment receipt, and photographs of the
point of sale terminal;

Any communication pertaining to the movement and/or destination of funds
obtained through fraud; and

Any picture in any form showing fruits, evidence, or tools used in the commission °

of the violations.
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 25 of 32
AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of California

Jn the Matter of the Search of

INFORMATION ASSOCIATED WITH
canuseeme57@icloud.com, onlyldaddy4u@icloud.com,
and ognunes100@icloud.com THAT IS STORED AT
PREMISES CONTROLLED BY Apple, Inc.

Case No.
2@19-Sw-355 CKD.

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
_of the following person or property located in the Eastern District of California

 

(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

~~
YOU ARE COMMANDED to execute this warrant on or before s/a/; GO / 4 (not to exceed 14 days)

1 in the daytime 6:00 a.m. to 10:00 p.m. Wat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at t the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

 

(1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

[1] for days (not to exceed 30) O1 until, the facts justifying, the later specific date of

Date and time issued: up 75 / 20¢: q | - Corptheloez

[- 23Y pr~ Judge's signature {

City and state: Sacramento, California Kendat-t-Newmar--S. Magistrate Judge

 

 

 

Printed name and title

Carolyn K. Delaney
_ US. Magistrate Judge
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 26 of 32
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

~ Signature of Judge Date

 

 
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 27 of 32

- ATTACHMENT A
Property to Be Searched

This warrant applies to information associated ‘with the account(s) with the following
email identifiers: canuseeme57@icloud.com, onlyldaddy4u@icloud.com, and
ognunes100@icloud.com, which is/are stored at premises controlled by Apple, Inc., a company

headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 28 of 32

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple, Inc. (the “Provider”).

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,
in unencrypted form whenever available, for each account or identifier listed in Attachment A
for the period June 1, 2018 to the present:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (“UDID”), Advertising Identifiers (‘IDFA’), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers (““MEID”), Mobile Identification Numbers (“MIN”), Subscriber
Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers
Case 2:19-sw-00355-CKD. Document 1 Filed 04/25/19 Page 29 of 32

(“MSISDN”), International Mobile Subscriber Identities (“IMST”), and International Mobile
Station Equipment Identities (“IMED”);

Cc. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account (including all draft emails and deleted
emails), the source and destination addresses associated with each email, the date and time at
which each email was sent, the size and length of each email, and the true and accurate header _.
information including the actual IP addresses of the sender and the recipient of the emails, and
all attachments; |

d. The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages (including iMessages, SMS messages, and MMS
messages) sent to and from the account (including all draft and deleted messages), the source and
destination account or phone number associated with each instant message, the date and time at
which each instant message was sent, the size and length of each instant message, the actual IP
addresses of the sender and the recipient of each instant message, and the media, if any, attached
to each instant message;

| The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,
images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes
Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
Case 2:19-sw-00355-CKD Document 1 Filed 04/25/19 Page 30 of 32

apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,
activation, and upgrades;
| g. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location
Services, Find My iPhone, Find My F riends, and Apple Maps;
h. All records pertaining to the types of service used;
1. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and
j. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files). | |
The Provider is hereby ordered to disclose the above information to the government
within 14 days of service of this warrant. |
Il. Information to be seized by the government
All information described above in Section I that constitutes evidence, fruits,
instrumentalities of violations of 18 USC §§ 1344 [bank fraud], 1028A [aggravated identity
theft], or 1956 [money laundering], and involving Jonathon Ward (aka Johnathon Ward) or
Monica Nunes and since June 1, 2018, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:
(a) The identity of the person(s) who created or used the subject account or the
corresponding Apple ID(s), including records that help reveal the whereabouts of .

such person(s);
Case 2:19-sw-00355-CKD Document 1 Filed 04/25/19 Page 31 of 32

(b) Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and
events relating to the crime under investigation and the account subscriber;

(c) Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer
account information); |

(d) Evidence indicating the account subscriber’s state of mind as it relates to the
crime under investigation;

(e) Evidence that may identify any co-conspirators or aiders and abettors, including
records that help reveal their whereabouts; |

(f) Evidence of the use of an identity not associated with the e-mail address being
utilized in furtherance of the violations;

(g) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s);

(h) — Evidence the e-mail user knew that the property of a financial transaction
represented the proceeds of some form of unlawful activities and/or attempts to -
conduct such a financial transaction;

(i) Records or communications from any financial institution regarding accounts,
credit cards, debit cards, merchant accounts, online money transfer services,
banks or any financial institution associated with the violations;

(Qj) Communications between members of a fraud scheme in furtherance of or
discussing the scheme including but not limited members associated with the
scheme and fruits of the scheme;

(k) | Any communication with payment processors including but not limited to

Worldpay/Vantiv;
Case 2:19-sw-00355-CKD Document1 Filed 04/25/19 Page 32 of 32

(1)

“(m)

(n)

©)

(p)

Any communication about merchant numbers including but not limited to sharing

merchant numbers and their use in a fraud scheme;

Any identifying information of merchant processors or merchants including

phone numbers, Uniform Resource Locator (URL) associated with the merchant
or merchant processor;

Any evidence of the purchase of acquisition of point of sale terminals and/or their
used including but not limited to invoice, payment receipt, and photographs of the -
point of sale terminal;

Any communication pertaining to the movement and/or destination of funds
obtained through fraud; and |

Any picture in any form showing fruits, evidence, or tools used in the commission ©

of the violations.
